Case 4:19-cv-00507-ALM Document 161 Filed 08/10/20 Page 1 of 5 PageID #: 2576



                          UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION



 DAMONIE EARL, LINDA RUGG, ALESA                   Civil Action No. 4:19-cv-00507-ALM
 BECK, TIMOTHY BLAKEY, JR.,
 STEPHANIE BLAKEY, MARISA
 THOMPSON, MUHAMMAD MUDDASIR
 KHAN, ELIZABETH COOPER, JOHN
 ROGERS, VALERIE MORTZ-ROGERS, and
 LAKESHA GOGGINS, each individually and
 on behalf of all others similarly situated,

 Plaintiffs.

 v.

 THE BOEING COMPANY,
 SOUTHWEST AIRLINES CO.,

 Defendants.
             [SEALED] NOTICE CONCERNING PENDING MOTION
       TO DESIGNATE BATHAEE DUNNE LLP AS INTERIM LEAD COUNSEL
        On May 14, 2020, Bathaee Dunne—which is lead counsel for all but one named Plaintiff,

Ms. Goggins)—filed a motion to designate the firm as interim lead counsel under Rule 23(g)(3).

(Dkt. 99.) The firms of Pierce Bainbridge and Hecht Partners, which purport to represent certain

Plaintiffs, opposed. (Dkt. Nos. 110 and 136.) Defendants also opposed. (Dkt. Nos. 108 and

137.) This notice is filed to inform the Court of relevant events and document productions that

have occurred since the date of Bathaee Dunne’s reply brief (Dkt. No. 120, filed June 4, 2020):

        (1) the recent production of engagement and co-counsel agreements that confirm Bathaee

Dunne should be designated interim lead counsel, and

        (2) the recent appearance of Susman Godfrey,               REDACTED



                    REDACTED                           .
Case 4:19-cv-00507-ALM Document 161 Filed 08/10/20 Page 2 of 5 PageID #: 2577
Case 4:19-cv-00507-ALM Document 161 Filed 08/10/20 Page 3 of 5 PageID #: 2578


                                           REDACTED




(Ex. B at 1.)

2.       Susman Godfrey’s recent appearance.

                                           REDACTED




     1
      Hecht Partners itself has not shown that it should have any role at all as counsel in this case.
It claims to be a successor in interest to Pierce Bainbridge but has refused to produce any
documentary evidence of this succession.


                                                  3
Case 4:19-cv-00507-ALM Document 161 Filed 08/10/20 Page 4 of 5 PageID #: 2579



                                           REDACTED




                                         *       *       *

       These new developments further demonstrate that Bathaee Dunne’s motion is not

“premature,” and that it should be promptly granted. The resolution of the motion in Bathaee

Dunne’s favor will allow the firm to definitively speak as lead counsel and control the case—as

it has already been doing. In addition, it will allow Bathaee Dunne to further advance the

interests of the class without (a) the ongoing distraction and interference caused by the lawyers at

Pierce Bainbridge, Hecht Partners, and now Susman Godfrey and (b) the inefficiency and

unnecessary cost that is resulting from lawyers at these firms attempting to double and triple bill

for time that is not authorized by Bathaee Dunne and not beneficial to the class.


August 7, 2020                                  Respectfully submitted,


                                                /s/ Yavar Bathaee
 John Jeffrey Eichmann (CA 227472)              Yavar Bathaee (NY 4703443) (Lead Counsel)
 jeff@dovel.com                                 yavar@bathaeedunne.com
 Gregory S. Dovel (CA 135387)                   Brian J. Dunne (CA 275689)
 greg@dovel.com                                 bdunne@bathaeedunne.com
 Simon Franzini (CA 287631)                     Edward M. Grauman (TX 24081931)
 simon@dovel.com                                egrauman@bathaeedunne.com
 Julien A. Adams (CA 156135)                    Andrew Wolinsky (NY 4892196)
 julien@dovel.com                               awolinsky@bathaeedunne.com
 Jonas Jacobson (CA 269912)                     BATHAEE DUNNE LLP
 jonas@dovel.com                                445 Park Ave. 9th Floor
 DOVEL & LUNER, LLP                             New York, NY 10022
 201 Santa Monica Blvd., Suite 600              Tel: (212) 918-8188
 Santa Monica, CA 90401
 Telephone: 310-656-7066
 Facsimile: 310-657-7069




                                                 4
Case 4:19-cv-00507-ALM Document 161 Filed 08/10/20 Page 5 of 5 PageID #: 2580



                                              Elizabeth L. DeRieux (TX 05770585)
                                              ederieux@capshawlaw.com
                                              S. Calvin Capshaw (TX 03783900)
                                              ccapshaw@capshawlaw.com
                                              CAPSHAW DERIEUX LLP
                                              114 E. Commerce
                                              Gladewater, Texas 75647
                                              Telephone: (903) 236-9800
                                              Facsimile: (903) 236-8787
                                              Attorneys for all Plaintiffs except Lakesha
                                              Goggins



                                CERTIFICATE OF SERVICE

       I hereby certify that on August 7, 2020, a true and correct copy of the above was served
via email on all counsel of record and through the Eastern District of Texas’s CM/ECF system.

                                     /s/ Yavar Bathaee



                     CERTIFICATE OF AUTHORIZATION TO SEAL

        Under the Stipulated Protective Order entered by the Court (DN 132) and in compliance
with LR CV-5(7), I hereby certify that this document and any sealed attachments are properly
filed under seal.

                                     /s/ Yavar Bathaee




                                                5
